Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 12/21/2021 is acknowledged.  However, in view of the several double patenting rejections found, the entire restriction requirement is withdrawn.
Thus, the restriction requirement as set forth in the Office action mailed on 10/29/2021 has been reconsidered and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 5, 8 and 11, the recitation “about” makes the claim indefinite because “about
In claims 3, 4, 6, 7, 9 and 10, the recitation “at least # rpm” is indefinite as it is not bounded at its upper limit and therefore includes literally any value ranging from the claimed rpm value to infinity/large numbers. The disclosure as originally filed does not enable such large values/rpms.  Therefore, applicant has failed to define the metes and bounds of applicant’s claimed invention.  Further, it has been held that the phrase “at least” has no upper limit. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2163.05(III). Appropriate correction is required (remove the term “at least” from these claims).
Claims 12-18 depend from Claim 1 and are rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 10-13 of U.S. Patent No. 10,823,051. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’051 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claims 1, 2 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 13, 14, 16 of U.S. Patent No. 10,119,466. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’466 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claims 1-4, 8, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-10, 12-15 of U.S. Patent No. 10,036,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claims 1, 2, 8, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 12, 13, 15-18 and 20 of copending Application No. US 2014/0260326. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing copending application’ 326 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Bruce et al. (NASA/CR-2003-212467) as evidenced by Jane’s Aero-Engines (Jane’s). 

    PNG
    media_image1.png
    442
    715
    media_image1.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 3-6 (Figure 4 shown immediately above), Bruce discloses a gas turbine engine comprising: 
a fan rotatable about an axis (engine axis) and including a plurality of fan blades; 
a plurality of shafts that include at least a first shaft (low spool shaft shown in figures 5 and 6) rotating at a first speed (low speed since the shaft is part of the low speed spool) and 
a second shaft (high spool shaft; not schematically shown but a standard element/component in order to connect the high pressure turbine to the high pressure compressor as evidence by Jane's marked-up figure below ) rotating at a second speed that is faster than the first speed (higher speed since the shaft is part of the high speed spool); 
LPC associated with the first shaft and a high pressure compressor HPC associated with the second shaft, 
wherein an average exit temperature of the compressor section is between 1000 °F and 1500 F (refer to marked-up figure 4 above showing a HPC exit temperature within the claimed temperature range)
a combustor (labeled as burner in figures 5 and 6) in fluid communication with the compressor section; 
a turbine section downstream of the combustor, wherein the turbine section comprises a low pressure turbine LPT that drives the low pressure compressor via the first shaft and a high pressure turbine HPT that drives the high pressure compressor via the second shaft; and 
a geared architecture (labeled as gearbox) driven by the turbine section (the low pressure turbine) for rotating the fan about the axis (refer to figures 5 and 6).

Refer to Bruce’s figure 5 and to Jane's marked-up figure below as evidence that typically the turbine sections (LPT and HPT) are connected to the compressor sections (LPC and HPC) via shafts and that the gear box is connected to the shaft connected to the low-pressure spool driving the fan.

    PNG
    media_image2.png
    355
    808
    media_image2.png
    Greyscale


Regarding dependent Claim 2, Bruce discloses wherein the average exit temperature is between 1100 °F and 1450 F. Refer to marked-up figure 4 above showing a HPC exit temperature within the claimed temperature range.
Regarding dependent Claim 5, Bruce discloses wherein the geared architecture has a gear reduction ratio that is about 3.0 (refer to 112 rejection above for the term about; figure 4 show a gearbox with a ratio of 4.2 which is about 3.0 because "about" implies that the value can actually be smaller or respectively greater than the value claimed).
Regarding dependent Claim 13, Bruce discloses wherein the geared architecture is driven by the low pressure turbine and coupling the first shaft to the fan, wherein the geared architecture is positioned upstream of the low pressure compressor (as evidence by Jane's marked-up figure above).
Regarding the functional recitations “wherein the average exit temperature is defined at Sea Level, end of takeoff power and at a rated thrust for the gas turbine engine” in dependent Claim 14.  It has been held that “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I.  Thus, the claimed invention does not differ from the prior art in any physical structural manner.  As Bruce discloses substantially identical structure as the claimed invention and also achieves the claimed HPC exit temperatures, the claims are rejected as anticipated. Refer to figures 3-6; table 2 in page 12 showing the compressor discharge temperature of about 1280 Fahrenheit at take-off power at a rated thrust of 43,200 lbs. of thrust for the gas turbine engine 2005 EIS ADP STS1046.
Regarding dependent Claim 15, Bruce discloses wherein the plurality of fan blades comprises no more than twenty-six fan blades (page 8 section 3.2.3 states 18 fan blades which is less than the claimed 26 fan blades; the recitation “no more than twenty-six” is interpreted as requiring 26 blades or less, that is, any number of fan blades but not to exceed 26 fan blades).
Regarding dependent Claim 16, Bruce discloses wherein the plurality of fan blades comprises no more than twenty fan blades (page 8 section 3.2.3 states 18 fan blades which is less than the claimed 20 fan blades; the recitation “no more than twenty” is interpreted as requiring 20 blades or less, that is, any number of fan blades but not to exceed 20 fan blades).
Regarding dependent Claim 17, Bruce discloses wherein the low pressure turbine includes no more than six turbine rotors (as shown in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (NASA/CR-2003-212467) as evidenced by Jane’s Aero-Engines (Jane’s) in view of Nakhamkin (US 4,885,912).
Bruce as evidence by Jane’s teaches the invention as claimed and as discussed above but fails to teach wherein the low pressure turbine includes three turbine rotors. 
Nakhamkin teaches that the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages (col. 5 lines 24-26).
Therefore, the number of stages/rotors in a low pressure turbine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie
In this case, the recognized result is that the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages (col. 5 lines 24-26).
Therefore, since the general conditions of the claim, i.e. the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages were disclosed in the prior art by Nakhamkin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed number of stages/rotors in the low pressure turbine as taught by Nakhamkin in order to achieve the desired expansion ratio in the low pressure turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741